UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
)
UNITED STATES OF AMERICA, )
)

v. ) Crim. No. 98-158-1 (RCL)
)
ANTOINE WILSON )
Defendant. )
)

MEMORANDUM

On April l, 20l0, the Court of Appeals for the D.C. Circuit directed this Court to
determine whether to issue a certificate of appealability in this case [69].

Upon consideration of petitioner’s Request for a Certificate of Appealability [66],
applicable law, and the entire record herein, petitioner’s request will be DENIED for the
reasons set forth below.

I. INTRODUCTION

Petitioner filed a motion under 28 U.S.C. § 2255 [46], which the Court dismissed
in its order dated January 28, 2010 [60]. Petitioner then filed a Notice of Appeal and
Request for Certificate of Appealability [66] with this Court on March 24, 20l0. The
D.C. Circuit ordered that petitioner’s case "be held in abeyance pending the district
court’s resolution of appellant’s motion for certificate of appealability" on April l, 2010
[69].

II. ANALYSIS
A. LEGAL STANDARD

Section 2253 provides in pertinent part:

(c) (l) Unless a circuit justice or judge issues a certificate of appealability,
an appeal may not be taken to the court of appeals from_

 the final order in a proceeding under section 2255.

(2) A certificate of appealability may issue under paragraph (l) only if the

applicant has made a substantial showing of the denial of a constitutional

right.
28 U.S.C. § 2253(c)(2). Petitioner makes this "substantial showing" if he can
"demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong." Slack v. McDanz'el, 529 U.S. 473, 484 (2000).

B. PETITIONER HAS NOT MADE A SUBSTANTIAL SHOWING OF
THE DENIAL OF A CONSTITUTIONAL RIGHT

The Court concludes that petitioner has not made a substantial showing of the
denial of a constitutional right. Petitioner argues that reasonable jurists could differ as to
the Court’s decision that Unz'ted States v. Booker, 543 U.S. 220 (2005), is not
retroactively applicable to cases on collateral review.

As the Court previously explained [59], the D.C. Circuit has held that Booker is
not retroactively applicable to cases on collateral review. See United States v. Branham,
515 F.3d 1268, 1278 (D.C. Cir. 2008). As the Court also explained [59], every other
circuit to rule on the issue has held the same. Because virtually every circuit has ruled
that Booker is not retroactively applicable to these cases, reasonable jurists would agree
with the district court’s assessment.

III.CONCLUSION

For the reasons set forth in this opinion, the Court finds that petitioner has not

made a substantial showing of the denial of a constitutional right. Accordingly,

petitioner’s Request for a Certificate of Appealability [66] is DENIED.

A separate order shall issue this date.

U